Brown, C.J.
(dissenting) — For three reasons I respectfully dissent.
First, the speedy trial clock stopped when the commissioner dismissed Mr. Hoffman’s case. State v. Bible, 77 Wn. App. 470, 471, 892 P.2d 116, review denied, 127 Wn.2d 1011 (1995). At that point the speedy trial limit had not been reached. Time remained to try this case, albeit insufficient time for either side to adequately prepare for trial before the speedy trial limit was breached.
Second, upon receipt of the superior court judge’s letter announcing her revision reversing the dismissal, the State, recognizing the time insufficiency, expeditiously and successfully moved to extend the speedy trial limit under JuCR 7.8(e)(2)(iii) for the due administration of justice. Certainly, it would not be just for either side of this dispute to rush to trial without adequate time to call witnesses and otherwise prepare. Indeed, resort to JuCR 7.8(e)(2)(iii) for this type of problem is suggested in State v. Wilcox, 71 Wn. App. 116, 119, 856 P.2d 1104 (1993). The trial court did not abuse its discretion granting the extension.
Third, while both sides correctly point to gaps between the juvenile, superior, and appellate court rules when *113discussing Mr. Hoffman’s appeal, the facts necessary to raise those issues are not before us and importantly, were not raised or argued to the trial court. Moreover, an appeal would have wasted scarce judicial resources and delayed justice. If, indeed, no juvenile court rule or other rule applies, then a constitutional speedy trial framework is required, and our focus would be a reasonable time to try Mr. Hoffman. See State v. Whelchel, 97 Wn. App. 813, 823, 988 P.2d 20 (1999), review denied, 140 Wn.2d 1024 (2000) (when no state speedy trial rule applies, a constitutional speedy trial analysis is indicated). By constitutional standards, Mr. Hoffman received a speedy trial.
In sum, I do not agree with raising dicta in State v. Smith, 117 Wn.2d 263, 273-76, 814 P.2d 652 (1991) and elevating it to require reversal when considering the Bible court’s specific and unassailable logic that dismissal stops the running of the speedy trial clock. While I would recommend revision of the juvenile court rules to provide for an automatic resetting of the juvenile speedy trial limits consistent with the framework of the superior court and appellate court rules, this is not a matter for us to decide. Here, the juvenile court commissioner properly considered and granted a limited extension under JuCR 7.8(e)(2)(iii) to allow the parties to properly prepare for trial after the superior court judge correctly revised the commissioner’s initial decision to dismiss this case with prejudice.
Accordingly, I would affirm.